OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                         AUSTIN




 W’.b *‘;ezes
           i       ~I-
          ; -
~eptl4zsnr   ..;
                    :        .
                              ',




                        '.
                                                                                     833




                  “*Tb:is re;cort owoun8  John 506
            oil iuatkl   T8x66, ubom I hsva bee5
            treeting ?or the paat tro moatha.
                     *'Hia aundltlm                  ~8s aat+teedby nn
            15Jury,      r404lvad           *hilo,
                                                 wor&ln~ in Iub-
            book, Tazas.            nhlah 8ffeated the .Lhom-
            11118U solnt            ¶xld ,a airplaoswlt    or tile
            ~fourth ad            IVth      lansbof vartobbrao. Thir
            d6@lO4ZI4Prmtaawed -*em                          pnlll in lom-
            or port of b+aak nnd lee.

                  n'm &arr ml~aodmverol  dry8 3.n
            sahaol and 1s still  ua$ar ny traat.wont,
            an4 If11 eontinm raF two or three
            S64t6 lOlt@Br. I'ho treatment ~111 ~rcb-
            vont futnm traqbl.4 thst oould asuso
            hb   lot%        Of    tPBUu6.

                     **::4    hsv6       (rllvsn     hlz   Csitiasrn   ah
            CIltira-'Jlolot r6y and have adjusted   the
            vutobrao   k Saaro4lllso    arisplaoodnt
            sna hs,bi         ro6pooding             very alooly.'"




            r34atioii 7 5f Art%010 &jQS of tl33 Revlse&                      Glvll
St4tUt46   rotsrmd    to by mu oon6crl~, tho f~llowlngr

              "* * 4. . AZ tie the of tha inJpr* or ILUCZO-
       3latelp tbermftor,      ip aooesasry, tho araplo co
       s&II hwa the right to ob+l i.cuny 6taiLPb L
       physlolan or 3ur8mon to adrriairita~ first-aid
       trostmont   on zwy be raasonab~~ n4ass6uy     at the
       expsnre of the .'.saoalation.*
            ?b6 2ootf.s  doala ~l.tb tbo iaubjeat of nealoal aid,
horgltsl   aozviaso and aaadlolrw , and 4p4aifl4allp       roquiror
thet *durky the flrme four week4 of the InJ                usting   *on
tbc   date ot'lto Wliction,    t&r Csroalntica       “x’ 1 !'imMb
                                                   eha
roasonebla $a8iwil aid, hospifal       ?Mrvioss .mndzm¶ioitisr.
Duuri~‘the   tocrtLi ar any subsequent watt, ug&x 0 plloatiJn
Of the ntt6pdi5R    j?&%faitNi aiWbif'yi.Ii~ tfB MOOS* E.ty there-
Far to the ?hard an$ to tha ;iaaoolation,       kho Ba6H 6&6yauthor-
lze eddltlonal      mCiaa1 ettpntion   not to emsed one (1)
rwk,      udlasu eat the and of suoh addltisorll week the at-
tendlog ghyaiolen 8hal.l oetrtlfy to the neoeaaity Sor
smtber ueok of nod&ml attention         or so xubh tkamof
00 nay be amdeed, but In no erent ahsll mob sedloal
attention     be eutborlzed  for a period loqy~r than nlmtty-
OR.    (31) days fr~31 date, Of injw.
          .T&e provision for first-aid trrstmnt,  ebote
quoted la to ba aonsidered,  Ot coama,   in commotion
alth thb~ other portiws      of tbo IIOQ~~M, a8 ln t&e nataro
Or .8 $rOYbO,  ISCribpartiOtid#       fdh(; QUQ  Of "f iSSt-8ib
trro40wuLt".           It    is   a htmaae provislop.
                                                    ur4 GhooLdbe llber-
1111~ oonstrurd to o+fectueto it8 gurpow.
                         Life.6 Aooidenb co. t.
                 IA L’.oae                                     Cobb;~'~820S. X.
et p.    133, the aourt saldr

              “The seaoad propocrltlon    3~ that whore
        neoesaary at thitkne      or Chat in&ry,  or im-
        mdlbtely   theresiStor,   the azaployae sbll
        hat* the rl&t     to oall la mr naUabl0
        phyulalwi           to crdzMl8ter    itim-rid     trosf
        ntan4 ab play bo temonobly aewass~r~ et
        the oxpnae ef,tha haimc~4ion.       T&J
        prcpoaltioa s4ktrs ei oor,rect prlnofpl.0of
        law, but baa no tlpplioatlan  to this ame,
        uador 4he feats found br the trial court.*
        (Emphslr oorr)
          frt Federal En~erwriterr  Exoheqe                          v* Sl.mpboa, 137
s. X. 132, p. 138, tbo ~aourt rayw:

                 *Th e tta ta tb     L l l   doe6 require       xiuoh
        notloo        to bo glrea     the inawr,        that    it

        ~~o~~~p~~~~*~~~~~~~~~-
        llebli        ror    first
                           aid trrrstmeat after     in-
        jury  prommad by tho tmplof8e.      xkdretiti~;
        ssttini: by (I physiolas  al Y badly brokm
        arm oowm althin thir o&toGory and tha
        reosomabloerjmam inoarred br the omploymo
        for the4 pur~o56 war all th8t tha jud@mt
        aJ.Mwed."
                 St    id true the Statu4o being oonaider6d                 was 011’
noted by the 46tb tspl818turo                 (lOs9)~    and tba Chiropraotlo
                                                                                                       835




              - :ea.           3.        Zblto~rastio        la   d%f   liza.:   ta
       te 5~ s*ihnae cf~xxlyzlnp.   ,xid rrdjustlne
       the 6rtIoulatIma  of the hrrrrso q&al     aA-
       u x l l &ad its    wnnectin~      tfaauea.   nitbout the
       use or drugs or surfyery.            Cblropraotic  !&all
       irr no aeaao bo snatruod            or deifz4d US traat-
       weat    or attotr,tsd   trestaest      of patienta   by
       we of uurgery.or medioiao.              St la hereby
       docla~sd the purpose of the Xegisloture              to
       aaku aa daf!aite       tba dlatlaotIc;n      betweon
       Ctiiro:resetIa and other noionoes as .tks d.!S-
       tfn&iOu            tlUtUt38A3jenth?tty               and %odi+r,
             “5ea. 38. zP3 oblropreotor  shall trcth
       aa3 pstlpnt for sny isth3xit dr ilheoe    Y*-
       aegt ty ol,~rojwotio   RS t&t tam la here&i
       %eilce&    ~rovidad that It shall be e rlola-
       tlon  of thla Aot rot any poraon lloenaod
       hereunder to treet.any parson rot InfeatIoc~
       or aoa4ugIoua ilIaesaoa or to sn.g~(rs In then
       3tf4OtiO4          Of       Ei8diOine.”

              Y&w,         that          obIroj7rsotIos       am aut!3orizsd by law to
trWt    My    &Ultibllt             02    Un     SfhlWt      OS’ ilbJS?~         iU   thS.paM4~
dmsorlbwlIn t&o dO4, tfl                       et    Aat   beoomeaa prt    of the @am-
sl lrro,  aad is to be read,                            oonntruad sad aypliad in the
II@ht crf that gemrd law, sad the @mur81 l.tr 1IkemIso                                            la
to be oomtrucd In the lI&t   ot both ieta.
              LMxa PO oonaldurad,       ue think’ it 18so;.p.mant ?&al:
(L obtrojmrotlo     Eoator or phyaielan l8 a .QhpIalan”             rlth-
In the 3iesniIlgaf      "W?tkA 7, #Ad tbF3t nbW4          8UOh ohiro-
praotlo he8 been o&lad In 3 06s~ qhere it in raaaonebly
necsazary for firstwb10          treataant or UD ln:umtd 4aployae.
the sxprase thereof       is grsEerly ohszgeablo         to the ;.s$oola-
t1oa&.    EO  bra   sod  Ioat   rule   o(ril~ba atuttd,   but W&WO %hO
4Az3pl.2yer aurlers   (111injurer    Orf00ttin( the s>inai aoluam and
Its OOnaSOtlng bIacaue8, of auoh m!qnltude 88 rtuaoaablp to
raqu3re    piok   trestnieati,    be MS 6ell 8 ohJsopraot.ic.         Cn
the other head, ahare he Suffbra so injury deimndloe SJWOdp
abdloel or sur~~oal~ tre~tiwnt,           he abould aell a Wdloal
doeter w auqeea.          Thus, sulfaring       a aoald,   a out, or 8

                               .
                                                                                         836




broren 8nm, ho mouid zot b4 ju4tUled    in aalling   a
of;lroyraotor; *hWQ4 S*lr th e Injuu  rsya t3th e  lpl.rlal
0olum it,mr,   or its oomdet.13~ tIaaud4, he 80ula bc
 :c*tifIed       Ii; cdlln~         a zhlropsator,        no* s~eolfIoally
astiwrized to treat aush parta of the huzon anatomy by
the oystezi ot enalgzlng ena adjuatlap: theos gart8.
                -The   intention        of the LealsUture     in cnooting
                                       X 18 wrilratly   obvious that the
Z0Z!iYZ&&*                         9 la&laturo     in euthorlzlrig  an in-
Jured srspfoyro upon reoslrlzq aa 1n)tn-y to or11 Ii: my
mailable  pky~lcien to sdminlstu firat-ai6    treot;ent  as
my     tm ramoa4bly aooeyary,        w48 4nl is upon bumaM Qrla-
 cirl44,   to cnrrble ocoh In&3rrd employ44 to hare forthwith
 the bftnera 4r tra4ti3ent from any ~raatiotlonor         rrsllrklo,~
uhutbar oueti ~reotlstloorr        bo teoJanio4lly 4 prsotiotionat
0r !:&dlains, 0r 4uqery, 0r o4tuopethy, or abi~rup~4ati03.
 2m-o is zothib~ LI the history at tbc I.ct neitlwr la
there anything In tbd      oontart    thataor, to fndlQat*    in tha
least thnt the Le~irl&turoawka lrr b&a-             ot~any sahwl
ot za~dfqfde   or tre4tauht     othir thsa, or 00~44,     4 graa-
tiofioner    4uthcrlzed  by 14s to treat      aml t0 oharee there-
for.
                ?!A* Le&nlotum               was not dealin& ai$h the aybjsot
OS thsrtaputiss          ar bmli3&,            but that ot Ilrst ttld to 111 in-
jllmd eqilQy40                rhftt*ver       8ahool   or 4yst4a   tit14 a4m   is
reo3orad,,U   au8% trsatnant be euthorl?sd,by law.  Gny
other. ouastructim wald be nprrar o&d e~et~ rutitersiv8                             of
the   696    4opOht    by the        i’et.

            Yhe ..:'orkmn*& cosponaatisn    .Lot spiks   ~ros~ctlvs-
lY,  ana its  >rovisloa    ia tha reap6ot   b4&q   aonslasred   $4 ap-
pllasble   to the aI+&atic?r st the ti;se    sir. SIB is setually
~~4aea. in hozaly ;:k>ase, th6 Le&lstISo           be4 outhSrFiZed
tkr) injwsa 4qAoyea       lnjurea ir, aourse uZ sapfuynont     to, 0011
3 dootor rortbeith,     it neooseary,    et the ciq4lsa   or th.4 :ss-
oicltioa.
               Lmloogrra~herr thus dafins                 tba si0rd:

                *.A,pq4oii         akl.Uoa     lo the art or .harllqfi
      one atily authorl~t~d to treat dissaees, 46~. by
      amdfulnas; 4 doator bt zsedla&m.w - i;ebateftr
      F::ar   Intarnationai            Dictionary.
                                                                      837




                   versed ¶.n or grootlclnp
                  ‘36                          tbc 3rt
           af zseGlolo4     or
                         heolin& bodily dioabrb by
           ta0  4adUi4tr4ti04 0r hi04104;   8p00ir.
        0~0 14~~11~ anthoritod to troat 61808408;
        a doctor ot modIoIno.* - Funk & >.%@nall*a
        X4m StbnderG 3IotIonory.

              “Cm wiio prootfoor  or I8 akillod  f.n
        tf.6 art Oi heelingand in sothOd Ot pro-
        aorvinp and gwonotfnchorlth,    4;rpocZaUy
        cno who prororibos raaedIo8 ror dIa4asos.”
        -- Goyolopad~ia &orioana.
                  InbOod,    the Eonal Coobe It8slf oIE$Aftaizostbo
oonstruatlon            above fnddoatod.  nrtlolo  741 0r the ccdo
Qeolsrl:     5a

              *Any person shell bo rogsraoa s,s prao-
        ~loIn&~nedIcIce   *lthIn tho zaoanlnq. of rhls
        ohspt4f:  * * - 2. ‘;:ho shell treat cr otter
        to trsbt tiny aiseafie or disorder,  2nta1 or
        ghysIo41, or any phyuloal dofo~ty ixr in-
        jury,      by Gay system or c-&had,or erroat
        ouroa thorooi.           4nd ohergo thorefcr, dlraatly
        or indlrootly,            money or other compona4tIan.R
               Under ovary dolInitIoa -avan the ziwat teatrlot-
ld --      oao who pr4atIoes modialno -its 4 phyalaieni    An4 by
the  1043U8gO   or paroproph e or iirtIaL0 741 lbovo puotod,
tbo Logislaturo    lang hno awde clear that tho wards Qrno-
tlolnc zi8dIoioo” ltwlude aot only the o&.InIetoring      ci s6dI-
oino a4 auoh, tat lIko~Is4 the treatment Oi dioeaeo,       pental
or #iy8Ioel   Qisordor,   or lnJury & m    8mtfa   or nethod
rh4ttsrer.

               Chfroprsotora hove boon hold to be 2raatIoIng
i243!oino, a1thl.n tto ,aoan&(; cf ~~rtlole 7U i-enal f&do
‘pp      V- Statei 163 5. *. 1144; %aior v. Ltotcr, BJS 5. Z.
     i .‘all.ioOR 1. Ctite,  76 2. 3. (t) 527, ouob Frsottotlon-
k* at tbet       the,   0r 4our80, hsriryl 110 lioon*o to praotioo
chi.roprnotIo.       Thoy wore pre4tIoIng sisdialno -- pbyoloian4
la raot thoueh not in la*.
             24808 like Isaao4on v. ::18oonsia C@ualty Mso-
0iRti00 (-36.)    rcs R. -;. sif3, m?8on V. 5tdo      50ord 0r
Eaaltt. (I:y.) 57 2. .i. sol, x4-41York Liri IM. Co. v. ad-
rolewebf (::ich.)    2C5 X. x. ZOP, or0 readllg     dlatiopuish-
able,  alnoo   they  do not doai  with the SQaOifiO     qU44tiOn
under o~nsiOerst.Ion.
          Our rperea' ha beem dir@Otsd  prli~'ily to
the question OC lftr a aid'
                        t    -- *whet to do till the
doator aomem~ -- sinae ch8t alone imolra* the right
ol an injured employer to ~~11 a pbyeiaian at the es-
peame of the Amocirtion.    Yqond this the matter is
for the &sgoaiation,  aa provided in Section 7 OC
Article 8306.
           Trusttig     that what ra bars   aaotd~iutfiafrmt-
1J anD(Iuers your   ,lnquiry,   we 8.re